Title: Lord Howe’s Conference with the Committee of Congress, 11 September 1776
From: Strachey, Henry
To: 


The committee appointed by Congress left Philadelphia on September 9, Franklin and Rutledge in carriages and Adams on horseback. They spent the night of the 10th in New Brunswick, where the taverns were full. Adams and Franklin had to share a bed in a room with one small window, which the younger man wanted shut for fear of catching cold; Franklin, delighted at the chance to make a convert, lectured him on colds until he talked them both to sleep. The next morning the three continued to Perth Amboy, where Lord Howe had a barge waiting for them, and one of his officers to be left ashore as a hostage. The precaution struck Adams as childish, and the others agreed; the officer returned with them to Staten Island.
The interview that followed was the only meeting, before the final peace negotiations, between officially constituted representatives of the two sides; and it aroused a great deal of attention. Three authoritative and more or less full accounts of it survive. One is the terse report printed below, September 17, that the committee delivered to Congress. The second is John Adams’ long narrative in his autobiography, written a quarter-century later but embellished with extracts from his correspondence at the time. The third and least known is in effect the minutes of the meeting. They were kept by the secretary of the commission, Henry Strachey, and they are no more sprightly than minutes usually are; but they have the compensating advantage of a contemporary eyewitness account, which is as reliable as the committee’s report to Congress and much more detailed. We print Strachey’s version, and note what we consider substantial variations from Adams’, but not minor differences in who said what and when.
 
11th. Septr. 1776.
Lord Howe received the Gentlemen on the Beach. Dr. Franklin introduced Mr. Adams and Mr. Rutledge. Lord Howe very politely expressed the Sense he entertained of the Confidence they had placed in him, by thus putting themselves in his hands.
A general and immaterial Conversation from the Beach to the House. The Hessian Guard saluted, as they passed.
A cold dinner was on the Table. Dined, the Hessian Colonel present. Immediately after dinner he retired.
Lord Howe informed them it was long since he had entertained an opinion that the Differences between the two Countries might be accommodated to the Satisfaction of both, that he was known to be a Well Wisher to America, particularly to the Province of Massachusets’ Bay, which had endeared itself to him by the very high Honors it had bestowed upon the Memory of his eldest Brother. That his going out as Commissioner from the King had been early mentioned, but that afterwards for some time he had heard no more of it. That an Idea had then arisen of sending several Commissioners, to which he had objected. That his Wish was to go out singly and with a Civil Commission only, in which case, his Plan was to have gone immediately to Philadelphia. That he had even objected to his Brother’s being in the Commission, from the Delicacy of the Situation and his desire to take upon himself all the Reproach that might be the Consequence of it. That it was however thought necessary that the General should be joined in the Commission (for reasons which he explained [in the margin: having their hands upon the Two Services]) and that he Lord Howe should also have the naval Command, in which he had acquiesced. That he had hoped to reach America before the Army had moved, and did not doubt but if their Disposition had been the same as expressed in their Petition to the King, he should have been able to have brought about an Accommodation to the Satisfaction of both Countries. That he thought the Petition was a sufficient Basis to confer upon, that it contained Matter, which, with Candour and Discussion might be wrought into a Plan of Permanency. That the Address to the People, which accompanied the Petition to His Majesty, tended to destroy the good Effects that might otherwise have been hoped for from the Petition. That he had however still flattered himself that upon the Grounds of the Petition, he should be able to do some good. That they themselves had changed the ground since he left England by their Declaration of Independency, which, if it could not be got over, precluded him from all Treaty, as they must know, and he had explicitly said so in his Letter to Dr. Franklin. That he had not, nor did he expect ever to have, Powers to consider the Colonies in the light of Independent States. That they must also be sensible, he could not confer with them as a Congress. That he could not acknowledge that Body which was not acknowledged by the King, whose Delegate he was, neither, for the same reason, could he confer with these Gentlemen as a Committee of the Congress. That if they would not lay aside that Distinction, it would be improper for him to proceed. That he thought it an unessential Form, which might for the present lie dormant. That they must give him leave to consider them merely as Gentlemen of great Ability, and Influence in the Country, and that they were now met to converse together, and to try if any Outline could be drawn to put a stop to the Calamities of War, and to bring forward some Plan that might be satisfactory both to America and to England. He desired them to consider the Delicacy of his Situation, the Reproach he was liable to, if he should be understood by any step of his, to acknowledge, or to treat with, the Congress, that he hoped they would not by any Implication commit him upon that Point, that he was rather going beyond his Powers in the present Meeting. [Dr. Franklin said You may depend upon our taking care of that, my Lord.] That he thought the Idea of a Congress might easily be thrown out of the Question at present, for that if Matters could be so settled that the King’s Government should be reestablished, the Congress would of course cease to exist, and that if they meant such Accommodation, they must see how unnecessary and useless it was to stand upon that Form which they knew they were to give up upon the Restoration of legal Government.
Dr. Franklin said that His Lordship might consider the Gentlemen present in any view he thought proper, that they were also at liberty to consider themselves in their real Character, that there was no necessity on this occasion to distinguish between the Congress and Individuals, and that the Conversation might be held as amongst friends.
The Two other Gentlemen assented, in very few Words, to what the Doctor had said.
Lord Howe then proceeded, that on his Arrival in this Country he had thought it expedient to issue a Declaration, which they had done him the honor to comment upon, that he had endeavored to couch it in such Terms as would be the least exceptionable, that he concluded they must have judged he had not expressed in it all he had to say, though enough, he thought, to bring on Discussion which might lead the way to Accommodation. That their Declaration of Independency had since rendered him the more cautious of opening himself, that it was absolutely impossible for him to treat, or confer, upon that Ground, or to admit the Idea in the smallest degree, that he flattered himself if That were given up, their was still room for him to effect the King’s Purposes. That His Majesty’s most earnest desire was to make his American Subjects happy, to cause a Reform in whatever affected the Freedom of their Legislation, and to concur with his Parliament in the Redress of any real Grievances. That his Powers were, generally, to restore Peace and grant Pardons, to attend to Complaints and Representations, and to confer upon Means of establishing a Re Union upon Terms honorable and advantageous to the Colonies as well as to Great Britain. That they knew We expected Aid from America, that the Dispute seemed to be only concerning the Mode of obtaining it.
[Doctor Franklin here said, That we never refused, upon Requisition.]
Lord Howe continued, that their Money was the smallest Consideration, that America could produce more solid Advantages to Great Britain, that it was her Commerce, her Strength, her Men, that we chiefly wanted.
[Here, Dr. Franklin, said with rather a sneering Laugh, Ay, my Lord, we have a pretty considerable Manufactory of Men, alluding as it should seem to their numerous Army.]
Lord Howe continued, it is desireable to put a stop to these ruinous Extremities, as well for the sake of our Country, as Yours. When an American falls, England feels it. Is there no way of treading back this Step of Independency, and opening the door to a full discussion?
Lord Howe concluded with saying that having thus opened to them the general Purport of the Commission, and the King’s Disposition to a permanent Peace, he must stop to hear what they might chuse to observe.
Dr. Franklin said he supposed His Lordship had seen the Resolution of the Congress which had sent them hither, that the Resolution contained the whole of their Commission, that if this Conversation was productive of no immediate good Effect, it might be of Service at a future time. That America had considered the Prohibitory Act as the Answer to her Petition to the King; Forces had been sent out, and Towns destroyed. That they could not expect Happiness now under the Domination of Great Britain, that all former Attachment was obliterated, that America could not return again to the Domination of Great Britain, and therefore imagined that Great Britain meant to rest it upon Force. The other Gentlemen will deliver their Sentiments.
Mr. Adams said that he had no objection to Lord Howe’s considering him, on the present Occasion, merely as a private Gentleman, or in any Character except that of a British Subject. That the Resolution of the Congress to declare the Independency was not taken up upon their own Authority, that they had been instructed so to do, by all the Colonies, and that it was not in their power to treat otherwise than as independent States. He mentioned warmly his own Determination not to depart from the Idea of Independency, and spoke in the common way of the Power of the Crown, which was comprehended in the Ideal Power of Lords and Commons.
Mr. Rutledge began by saying he had been one of the oldest Members of the Congress, that he had been one from the beginning. [In the margin: Mr. Rutledge mentioned (by way of Answer to Lord Howe’s Remark upon that point) that their Petition to the King contained all which they thought was proper to be addressed to His Majesty, that the other Matters which could not come under the head of a Petition and therefore could not with Propriety be inserted, were put into the Address to the People, which was only calculated to shew them the Importance of America to Great Britain, and that the Petition to King was by all of them meant to be respectful.] That he thought it was worth the Consideration of Great Britain whether she would not receive greater Advantages by an Alliance with the Colonies as independent States, than she had ever hitherto done, that she might still enjoy a great Share of the Commerce, that she would have their raw Materials for her Manufactures, that they could protect the West India Islands much more effectually and more easily than she can, that they could assist her in the Newfoundland Trade. That he was glad this Conversation had happened, as it would be the occasion of opening to Great Britain the Consideration of the Advantages she might derive from America by an Alliance with her as an independent State, before any thing is settled with other foreign Powers. That it was impossible the People should consent to come again under the English Government. He could answer for South Carolina, that Government had been very oppressive, that the Crown Officers had claimed Privilege and confined People upon pretence of a breach of Privilege, that they had at last taken the Government into their own hands, that the People were now settled and happy under that Government, and would not (even if they, the Congress, could desire it) return to the King’s Government.
Lord Howe said, that if such were their Sentiments, he could only lament it was not in his Power to bring about the Accommodation he wished. That he had not Authority, nor did he expect he ever should have, to treat with the Colonies as States independent of the Crown of Great Britain, and that he was sorry the Gentlemen had had the trouble of coming so far, to so little purpose. That if the Colonies would not give up the System of Independency, it was impossible for him to enter into any Negociation.
Dr. Franklin observed that it would take as much time for them to refer to, and get an Answer from their Constituents, as it would the Commissioners to get fresh Instructions from home, which he supposed might be done in about 3 Months.
Lord Howe replied it was in vain to think of his receiving Instructions to treat upon that ground.
After a little Pause, Dr. Franklin suddenly said, well my Lord, as America is to expect nothing but upon unconditional Submission, [In the margin: Lord Howe interrupted the Doctor at the Word Submission, said that Great Britain did not require unconditional Submission, that he thought what he had already said to them, proved the contrary, and desired the Gentlemen would not go away with such an Idea.
Memorandum. Perhaps Dr. Franklin meant Submission to the Crown, in opposition to their Principle of Independency.] and Your Lordship has no Proposition to make us, give me leave to ask whether, if we should make Propositions to Great Britain (not that I know, or am authorised to say we shall) You would receive and transmit them?
Lord Howe said he did not know that he could avoid receiving any Papers that might be put into his hands. Seemed rather doubtful about the Propriety of transmitting home, but did not say that he would decline it.
 
Notation: Important Document Containing an Account of the Interview between Lord Howe and Dr Franklin, J. Adams and others Sep. 1776. Written by Ld Howe’s Secretary
